Allowable Subject Matter
Claims 1, 4-6, 8, 13, 16-20, 23, 26, 41, 45, 51, 52, 59, and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Taffin (US 20060179387 A1) discloses “A method performed by a wireless device for transmission comprising redundancy in a hybrid automatic repeat request, HARQ, process…” in paragraphs 6 and 8, and discloses “the method comprising: determining, by the wireless device, a redundancy version, RV, for transmission by the wireless device, the RV being based at least on a coding rate; the determining further comprising: determining the coding rate; comparing the determined coding rate to at least a first threshold to determine the RV… and when the coding rate exceeds the first threshold, the determined RV for the transmission is RV #0; and performing the transmission according to the determined redundancy version” in paragraph 9. However, Taffin does not disclose “the wireless device receiving neither an ACK message nor a NACK message from a network node serving the wireless device for a previous transmission for the network node” nor “the first threshold being based on a function of a number of parity bit columns and a number of systematic bit columns in a circularly-readable coded bit buffer” within the context that a determined coding rate is compared to the first threshold in order to determine the RV. Xu (US 20210203450 A1) discloses the missing feature “the wireless device receiving neither an ACK message nor a NACK message from a network node serving the wireless device for a previous transmission for the network node” in paragraph 107 and would be obvious for one of ordinary skill in the art to combine with Taffin because in the case that an ACK is received further related transmissions are not necessary, and thus by not making a determination of what RV to use system efficiency is improved. However, Xu also does not disclose “the first threshold being based on a function of a number of parity bit columns and a number of systematic bit columns in a circularly-readable coded bit buffer”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 26, 51, and 59 contain similar allowable subject matter to claim 1 and are allowed for similar reasons. Claims 4-6, 8, 13, 16-20, 23, 26, 41, 45, 52, and 60 depend on claims 1, 26, 51, and 59 and are allowable based on their dependence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412